Citation Nr: 1510041	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for uterine fibroids residuals, to include a bladder disorder, hysterectomy residuals, and hysterectomy scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active duty service, including from March 2002 to February 2004. 

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the record is unclear as to the Veteran's active service dates.  The Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) for her most recent period of active service from March 2002 to February 2004 reflects that she had three years, two months, and 27 days of prior active service.  Some service personnel records further reflect that the Veteran had periods of service from June to October 1991, and December 2001 to February 2002.  

Furthermore, a November 2006 private ultrasound report for indications of fibroids and left uterine fullness revealed an enlarged, inhomogeneous uterus with areas of altered echogenicity, likely representing fibroid changes.  A December 2007 ultrasound confirmed enlarged fibroid uterus increasing somewhat since the prior study, and in May 2008 the Veteran underwent a laparoscopic supracervical hysterectomy for a large fibroid uterus and urinary incontinence.  The Veteran also submitted medical literature reflecting that uterine fibroids grow slowly within the wall of the uterus and that as fibroids grow the uterus may become deformed or pushed aside, the resulting pressure of which may cause symptoms in the bladder such as increased urination.  In this regard, the time span between the Veteran's February 2004 separation from service and November 2006 ultrasound revealing fibroids causing an enlarged, inhomogeneous uterus was less than three years, and there is no VA opinion as to whether any such fibroids might have had their onset during a period of active service, given the evidence of record.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain all outstanding service personnel records reflecting the Veteran's period(s) of active duty or active duty for training prior to March 2002.  

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any uterine fibroids residuals, to include a bladder disorder, hysterectomy residuals, and hysterectomy scars.  After reviewing the claims file, the examiner should determine:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that uterine fibroids, or any residuals thereof, were incurred in or began during, or are otherwise related to, any period of active service, to include that from March 2002 to February 2004.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




